Case 1:17-cv-01000-MN Document 100 Filed 06/05/19 Page 1 of 2 PageID #: 2425



                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE
____________________________________
                                     :
CRANE MERCHANDISING                  :
SYSTEMS, INC.,                       :
                                     :
                Plaintiff,           :
                                     :    C.A. No. 17-1000-MN-MPT
             v.                      :
                                     :
NEWZOOM, LLC, BEST BUY STORES, :
L.P., BENEFIT COSMETICS LLC,         :
and MACY’S INC.,                     :
                                     :
                Defendants.          :
____________________________________:

                                 NOTICE OF SERVICE

       I, Denise S. Kraft, do hereby certify that on June 4, 2019, a copy of: DEFENDANTS’

SUPPLEMENTAL PRODUCTION BEARING BATES NUMBER ZOOM-0041727 –

ZOOM-0042659, was served via email on counsel of record listed below.

Adam W. Poff                                        Jamil N. Alibhai
Samatha G. Wilson                                   William A. Munck
Young, Conaway, Stargatt & Taylor LLP               Jennifer D. Jasper
Rodney Square                                        Sarah J. Lopano
1000 North King Street                              Munck Wilson Mandala, LLP
Wilmington, DE 19801                                600 Banner Place Tower
apoff@ycst.com                                      12770 Coit Road
swilson@ycst.com                                    Dallas, TX 75251
                                                    jalibhai@munckwilson.com
                                                    wmunck@munckwilson.com
                                                    jjasper@munckwilson.com
                                                    slopano@munckwilson.com




WEST\286413736.1
 Case 1:17-cv-01000-MN Document 100 Filed 06/05/19 Page 2 of 2 PageID #: 2426




 Dated: June 5, 2019                              DLA PIPER LLP (US)


 Of Counsel:                                    /s/ Denise S. Kraft
                                                Denise S. Kraft (DE Bar No. 2778)
Andrew P. Valentine (admitted Pro Hac Vice)     Brian A. Biggs (DE Bar No. 5591)
Timothy Lohse (admitted Pro Hac Vice)           Erin E. Larson (DE Bar No. 6616)
Blake Jackson (admitted Pro Hac Vice)           1201 North Market Street, Suite 2100
Krista Celentano Grewal (admitted Pro Hac Vice) Wilmington, DE 19801-1147
DLA Piper LLP (US)                              Telephone: (302) 468-5700
2000 University Avenue                          Facsimile: (302) 394-2341
East Palo Alto, CA 94303                        denise.kraft@dlapiper.com
Telephone: (650) 833-2000                       brian.biggs@dlapiper.com
Facsimile: (650) 833-2001                       erin.larson@dlapiper.com
andrew.valentine@dlapiper.com
timothy.lohse@dlapiper.com                      Attorneys for Defendants NewZoom LLC, Best Buy
blake.jackson@dlapiper.com                      Stores, L.P., Benefit Cosmetics LLC and Macy’s, Inc.
krista.grewal@dlapiper.com

Attorneys for Defendants NewZoom LLC, Best Buy
Stores, L.P., Benefit Cosmetics LLC and Macy’s,
Inc.




 WEST\286413736.1
